Citation Nr: 0636505	
Decision Date: 11/24/06    Archive Date: 12/06/06

DOCKET NO.  05-00 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of service connection for back and 
side disability and if so, whether the reopened claim should 
be granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1967 to August 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Virginia.

The veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in August 2005.  
A transcript of the hearing is associated with the veteran's 
claims folder.

The Board also notes that the veteran has raised the issue of 
entitlement to service connection for disability of the neck 
or cervical spine.  This matter is not currently before the 
Board.  It is referred to the originating agency for 
appropriate action.


FINDING OF FACT

The evidence received since an unappealed May 2003 rating 
decision denying reopening of a claim for service connection 
for a back and side disability includes evidence that is not 
cumulative or redundant of the evidence previously of record 
and is sufficient to establish a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
of entitlement to service connection for a back and side 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran believes that his claim of entitlement to service 
connection for a back and side disability should be reopened 
and granted.  

The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

As explained below, the Board has determined that new and 
material evidence has been submitted to reopen the claim.  
Therefore, no further development under the VCAA is required 
with respect to the claim to reopen.  With respect to the 
reopened claim, the Board has determined that further 
development of the record is warranted so that matter is 
addressed in the remand that follows the order section of 
this decision.



Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

The veteran's claim of entitlement to service connection for 
a back and side disability was initially denied in an 
unappealed rating decision of March 1990, on the basis that 
the injury sustained in service was acute and no current 
disability existed.  The denial was continued in unappealed 
rating decisions in March 1998, February 1999 and May 2003 
because new and material evidence had not been presented 
since the prior denial.  

The evidence received since the May 2003 decision includes an 
April 2006 statement from the veteran's private physician, K. 
Pearlman, M.D., indicating that the veteran suffers from 
multiple disc herniations with chronic pain.  In his 
statement, he also indicated that he had reviewed the 
veteran's service medical records and that it was his opinion 
that the veteran's back disability is more likely than not 
related to his military service, "specifically, his fall 
through an open hatch in 1969."  This evidence is not 
cumulative or redundant of the evidence previously of record 
because it provides a medical nexus between the veteran's in-
service injury and his current back disability because no 
medical evidence of such a nexus was of record in May 2003.  
In addition, this the opinion was provided by a physician and 
after a review of the service medical records, the Board 
finds that it is sufficient to raise a reasonable possibility 
of substantiating the claim.  Accordingly, it is new and 
material and the claim of entitlement to service connection 
for a back and side disability is reopened.


ORDER

The Board having determined that new and material evidence 
has been submitted, reopening of the veteran's claim of 
entitlement to service connection for back and side 
disability is granted.


REMAND

The Board has determined that reopening of the veteran's 
claim is in order based on the fact that the veteran's 
private physician has submitted a positive medical nexus 
opinion, connecting the veteran's current back disability to 
an injury he sustained in service.  However, the Board notes 
that the veteran's physician did not provide the rationale 
for the opinion, nor did he indicate that he had reviewed the 
veteran's complete medical history before rendering the 
opinion.  Therefore, the Board has not found the opinion to 
be sufficient to establish the alleged nexus.  The Board 
further notes that the one and only VA examination afforded 
the veteran was conducted 17 years ago, in September 1989.  
Consequently, the Board finds that the medical evidence 
currently of record is insufficient to decide the reopened 
claim and is of the opinion that the veteran should be 
afforded a current VA examination by a VA physician with 
appropriate expertise to determine the etiology of all 
currently present back and side disorders.

In addition, while this case is in remand status, the veteran 
should be provided all required notice.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) for the following actions:

1.	The RO or the AMC should send the 
veteran a letter providing all required 
notice to include notice that he should 
provide any pertinent evidence in his 
possession and any outstanding medical 
records pertaining to treatment or 
evaluation of his back and side since 
his discharge from service or the 
identifying information and any 
necessary authorization to enable VA to 
obtain such records on his behalf.

2.	The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts 
to obtain any such evidence, it should 
so inform the veteran and his 
representative and request that they 
submit the outstanding evidence.

3.	Then, the veteran should be afforded an 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of his present back 
and side disability.  The claims folder 
must be made available to and reviewed 
by the examiner.  All indicated studies 
should be performed.

Based upon the examination results and 
the claims folder review, the examiner 
should provide an opinion with respect to 
each currently present disorder of the 
back and/or side as to whether there is a 
50 percent or better probability that 
such disorder is related to the veteran's 
military service.  The examiner should 
also provide the rationale for all 
opinions expressed.

4.	The RO or the AMC should also undertake 
any other development it determines to 
be warranted.

5.	Then, the RO or the AMC should 
adjudicate the veteran's reopened claim 
on a de novo basis.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, he should be 
provided a supplemental statement of 
the case and an appropriate period of 
time for response.  The case should 
then be returned to the Board for 
further consideration, if otherwise in 
order.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


